Citation Nr: 1748725	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Coshocton County Memorial Hospital on July 6, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from determination by the Department of Veterans Affairs Medical Center (VAMC) in Columbus, Ohio, dated in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Coshocton County Memorial Hospital on July 6, 2012.  However, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

A review of the record reveals that the Veteran presented to the emergency department of Coshocton County Memorial Hospital in Coshocton, Ohio, on July 3, 2012, with possible heat exhaustion.  He was treated overnight and discharged on July 4, 2012, with diagnoses of hyponatremia, heat exhaustion with rhabdomyolysis, and elevated liver function tests.  The Veteran indicated in correspondence dated in June 2013 that he was reimbursed by VA for this episode of private medical treatment.  

Two days later, on July 6, 2012, the Veteran again presented to the emergency department of Coshocton County Memorial Hospital with symptoms of weakness, general malaise, episodic confusion, and a headache that radiated down the right side of his neck.  The Veteran was diagnosed as having hyponatremia and anxiety, and discharged to the Dayton VA Medical Center in Dayton, Ohio, by private ambulance later that day.  

In August 2012, the Veteran filed a claim of entitlement to payment for the medical expenses incurred at Coshocton County Memorial Hospital on July 6, 2012.  In letter decisions dated in December 2012, January 2013, and September 2013, the Chalmers P. Wylie VA Ambulatory Care Center in Columbus, Ohio, denied the Veteran's claim; but although these decisions listed the criteria necessary to receive payment/reimbursement from VA, they did not indicate which specific criteria the Veteran failed to meet.  A May 2013 statement of the case continued the denial of the Veteran's claim on the basis that "VA facilities were feasibly available."  

The Veteran was 64 years of age and resided in Fresno, Ohio, at the time the medical expenses at issue were incurred.  He was service connected for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The Veteran argues that he was extremely disoriented the day he sought treatment at Coshocton County Memorial Hospital and believed he was suffering from a stroke, heart attack, or other serious health issue.  He maintains that the nearest VA medical facility was in Zanesville, Ohio, which was approximately a 45-minute drive from his home and had limited resources because it was merely a Community Based Outpatient Clinic (the Board notes that Coshocton County Memorial Hospital was an approximately 20-minute drive from the Veteran's home).  The Veteran emphasizes that as soon as he became stabilized he was transferred to the Dayton VA Medical Center upon his own initiative.  

The Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  First, the record indicates that the Veteran receives outpatient treatment at the Zanesville Community Based Outpatient Clinic as well as the Chalmers P. Wylie VA Ambulatory Care Center, and that he was transported by ambulance to the Dayton VA Medical Center following his treatment at Coshocton County Memorial Hospital on July 6, 2012.  However, these VA treatment records do not appear to be associated with the claims file.  Thus, on remand, all outstanding VA treatment records from these facilities should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Additionally, although the records from Coshocton County Memorial Hospital for the emergency treatment provided on July 6, 2012, have been associated with the claims file, the treatment records for the period dating from July 3, 2012, to July 4, 2012, do not appear to be in the claims file.  Thus, complete private treatment records should be obtained, to the extent possible, from Coshocton County Memorial Hospital for the period from July 3, 2012, to July 4, 2012. 

Finally, the Board finds that a VA medical opinion is necessary to determine whether the care provided on July 6, 2012, at Coshocton County Memorial Hospital was for an emergent condition and whether a VA facility was feasibly available. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated from 2012 to date, from the Zanesville Community Based Outpatient Clinic, in Zanesville, Ohio; from the Chalmers P. Wylie VA Ambulatory Care Center in Columbus, Ohio; and from the Dayton VA Medical Center in Dayton, Ohio, to include all associated outpatient clinics, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran from Coshocton County Memorial Hospital in Coshocton, Ohio, for the period from July 3, 2012, to July 4, 2012.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After completing the above development and any other indicated development, the Veteran's entire record should be forwarded to an appropriate VA health care provider who, after reviewing the record in its entirety, must address the following: 

a) whether any of the medical services of July 6, 2012, were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran; and 

b) given the Veteran's symptomatology, whether it would have been feasible on July 6, 2012, to seek treatment at the nearest VA facility. 

In making these determinations, the reviewing official must consider the time of onset of the Veteran's symptoms, the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, and the length of any delay that would have been required to obtain treatment from a VA facility.

The opining health care provider must include a thorough explanation of the bases for all opinions rendered. 

4.  After the development requested above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




